Citation Nr: 0734192	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  04-43 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral below the 
knee amputations secondary to peripheral vascular disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from July 1973 to July 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision of the 
Montgomery, Alabama, regional office (RO) of the Department 
of Veterans Affairs (VA).

The veteran appeared at a hearing before the undersigned 
Acting Veterans Law Judge in August 2007.  He submitted 
additional evidence at that time, as well as a waiver of 
initial RO review of this evidence.  The veteran submitted 
more evidence to the Board in October 2007, which was again 
accompanied by a waiver of RO review.  Therefore, remand for 
initial consideration by the RO is not required, and the 
Board will proceed with adjudication of the veteran's appeal. 


FINDINGS OF FACT

1.  The service medical records are negative for a diagnosis 
of peripheral vascular disease during service; peripheral 
vascular disease was not diagnosed until many years after 
discharge from service.  

2.  The veteran's right leg was amputated below the knee 
after circulation could not be restored following a motor 
vehicle accident in November 1999; the left leg was amputated 
below the knee in December 1999 after peripheral vascular 
disease led to the development of gangrenous ulcers during 
the veteran's recovery from the November 1999 injuries.  

2.  There is no qualified medical opinion that establishes a 
link between the peripheral vascular disease that led to the 
amputation of the veteran's legs and active service.  


CONCLUSION OF LAW

The peripheral vascular disease that led to the bilateral 
below the knee amputations of the veteran's legs was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, the veteran was provided with preadjudication 
VCAA notice by letter dated in October 2003.  This letter 
told the veteran what evidence was needed to substantiate the 
claim for service connection for his loss of legs due to poor 
circulation.  The veteran was also informed that VA would 
obtain service records, VA records, and records from other 
Federal agencies, and that with his authorization VA would 
obtain private medical records on his behalf or he could 
submit the records.  

The veteran received additional VCAA notification in January 
2007.  In addition to repeating the information provided to 
the veteran in October 2003, the veteran was also notified to 
submit any evidence in his possession that pertains to his 
claim.  Furthermore, he was also provided with notification 
pertaining to the assignment of percentage ratings and the 
establishment of effective dates.  

As a portion of the notice came after the initial 
adjudication of the claim, the timing did not comply with the 
requirement that the notice must precede the adjudication.  
However, the Board finds that the veteran is not prejudiced 
by this delay.  It has been more than ten months since the 
veteran was provided with this notification, and he has 
submitted additional evidence on two occasions since that 
time.  On both occasions the veteran waived his right to 
initial review by the RO.  As for the final two Dingess 
elements, dealing with ratings assigned and effective dates, 
the Board notes that this decision is unfavorable to the 
veteran.  As his claim for service connection is denied, 
there will be no assignment of either a percentage rating or 
an effective date, and no possible prejudice can result to 
the veteran's claim due to the failure to notify him of these 
matters prior to the initial adjudication regarding service 
connection.  The Board concludes that the veteran has 
received proper VCAA notification, and that it may proceed 
with adjudication of this appeal without harm to him.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board further finds that the duty to assist the veteran 
in obtaining evidence has been met.  The veteran's service 
medical records and personnel records have been obtained.  
The veteran has submitted or VA has obtained all pertinent 
private medical records, and there is no indication of any 
outstanding records that may be relevant to this appeal.  The 
veteran has submitted a medical opinion from his private 
examiner, and he has offered testimony at two hearings.  
Therefore, as there is no indication that any further 
development would be of any assistance to the veteran, the 
Board will now consider his appeal.  

Service Connection

The veteran contends that he is entitled to service 
connection for his bilateral below the knee amputations.  He 
notes that these amputations occurred many years after 
discharge, and that they were performed in conjunction with 
injuries received in an accident and in association with 
complications that resulted during the subsequent 
hospitalization.  The veteran believes the medical records 
show that both of the amputations were the result of 
peripheral vascular disease.  He further contends that his 
peripheral vascular disease began during active service, and 
that the knee and calf complaints he had in service were the 
result of peripheral vascular disease.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Service 
connection requires the presence of a current disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis using the word 
"chronic".  38 C.F.R. § 3.303(b).  

If a disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Savage, 10 Vet. 
App. at 496-97.  Again, whether medical evidence or lay 
evidence is sufficient to relate the current disorder to the 
in-service symptomatology depends on the nature of the 
disorder in questions.  Id. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Here, the service medical records show that the veteran was 
seen on two occasions for complaints pertaining to his knees.  
October 1973 records show that the veteran complained of 
swelling in his knees with running.  He reported having fluid 
removed from his knees when he was a college basketball 
player.  

March 1974 records show that the veteran injured his left 
knee playing basketball.  There was no swelling or fluid, but 
he reported pain with motion in the medial aspect of the 
joint.  The impression was rule out arthritis.  An X-ray 
study of the left knee conducted at this time was normal.  

The April 1976 discharge examination was negative for a 
diagnosis of any circulatory disability and for any evidence 
or diagnosis of a disability of the lower extremities.  

The post service medical records include private medical 
records dated 1978, and submitted in June 2005.  These 
indicate that the veteran was treated for a hematoma of right 
leg from May 1978 to June 1978.  A report from the veteran's 
employer filed in conjunction with a worker's compensation 
claim shows that the veteran worked at a shipyard.  His 
injury occurred aboard a vessel on premises while doing his 
usual work.  The injury occurred on May 30, 1978, and the 
nature of the injury was a large hematoma of the left leg.  
Private medical records show that the veteran continued to be 
followed for the hematoma throughout June 1978.  The injury 
eventually required hospitalization.  However, a final 
medical report dated July 5, 1978 states that there was no 
permanent injury or disfigurement.  Furthermore, none of 
these records include a diagnosis of peripheral vascular 
disease or a reference to active service.  At this juncture, 
the Board notes that a hematoma is defined as a localized 
collection of blood, usually clotted, in an organ, space, or 
tissue, due to a break in the wall of a blood vessel.  
Dorland's Illustrated Medical Dictionary 690 (25th ed.1974) 
[hereinafter Dorland's]. 

The earliest diagnosis of peripheral vascular disease is 
found in hospital records dated from November 1999 to 
December 1999.  These records show that the veteran sustained 
injuries as a result of a pedestrian versus motor vehicle 
accident, which included an injury to the right leg.  After 
an attempt to restart the circulation to the right leg 
failed, the veteran was noted to have a history of peripheral 
vascular disease.  Attempts to save the leg were 
unsuccessful, and the doctor performed a below the knee 
amputation.  

During hospitalization following the November 1999 accident 
and amputation, the veteran developed ulcers of the left 
foot.  His doctors attributed this to his peripheral vascular 
disease.  After these ulcers became gangrenous, below the 
knee amputation became necessary.  While the veteran's 
records refer to a known history of peripheral vascular 
disease, hepatic encephalopathy, they do not contain any 
indication as to when this disability was first diagnosed, 
and they do not relate the peripheral vascular disease to 
active service either by history or opinion.  

VA treatment records dated 2003 show that the veteran was 
seen for several disabilities, but they do not contain any 
history or opinion pertaining to the etiology of the 
veteran's peripheral vascular disease.  

The veteran appeared at a hearing before a hearing officer at 
the RO in March 2005.  He testified that he experienced pain 
in the knee and back of the calf of his right leg with 
physical activity during service.  This continued after 
discharge from service in 1976.  The veteran stated that he 
developed a blood clot in his right leg in 1976 while working 
at the shipyard.  He said that this did not result from any 
injury, but simply from the walking that was required by his 
job.  The veteran says that he was told at this time that he 
had poor circulation.  The veteran also related the events 
pertaining to his 1999 injury and the amputations.  He added 
that he had not sought medical treatment for his circulation 
between the blood clot and the 1999 injury which set in 
motion the events leading to the amputations.  However, the 
veteran indicated he would seek an opinion from S.F, who was 
his doctor, as to the etiology of his peripheral vascular 
disease.  See Transcript.  

In June 2005, the veteran submitted an opinion from S. F.  
The doctor opined that there was not enough information on 
previous records or a previous adequate examination that 
would allow him to make a definitive assessment of previous 
peripheral vascular disease.  This opinion was accompanied by 
photocopies of the veteran's service medical records 
pertaining to the treatment of his knee pain.  

Two lay statements dated May 2007 were submitted by the 
veteran at the August 2007 hearing.  The first statement 
indicates that the author knew the veteran during service, 
and that he experienced constant leg pain during that time.  
The doctors attributed this pain to participation in sports.  
She had a daughter with the veteran, and noted that their 
daughter had now developed a similar vascular problem.  The 
second statement says that the author knew the veteran while 
serving in the National Guard in the 1980s.  She recalled 
that he had trouble with his legs and was unable to do 
physical training.  

At the August 2007 hearing, the veteran testified that he had 
experienced leg pain during service, which the doctors 
attributed to injuries from playing sports.  He stated that 
he had developed a hematoma on the back of his leg in 1977, 
which was treated with surgery.  The veteran noted that he 
could produce additional lay statements pertaining to his leg 
pain in service.  He said that his symptoms progressed from 
the time he was discharged from service until the time of his 
1999 accident to the point where he had difficult walking 
even a short distance with his wife.  See Transcript.  

In an August 2007 statement, a private doctor indicated that 
he had reviewed the veteran's medical records.  Essentially, 
this doctor opined that the November 1999 injury had been 
exacerbated by the veteran's peripheral vascular disease to 
the point that amputation of the right leg was required.  
Afterwards, the injury to the left leg sustained at the time 
of the right leg injury also became exacerbated due to 
peripheral vascular disease, and amputation of the left leg 
had also been required.  The examiner did not offer an 
opinion as to the etiology of the veteran's peripheral 
vascular disease.  

After consideration of the veteran's contentions, his 
testimony and the medical evidence, the Board finds that 
entitlement to service connection for the veteran's bilateral 
amputations of the legs due to peripheral vascular disease is 
not warranted.  

The Board agrees with the veteran that the medical evidence 
strongly indicates that his bilateral amputations were the 
result of exacerbations of the traumatic injuries he received 
in 1999 by his severe peripheral vascular disease.  However, 
the Board notes that the matter of entitlement to service 
connection does not end at this point.  Instead, the evidence 
must still show that it was as likely as not that the 
veteran's peripheral vascular disease developed during or as 
a result of active service.  Unfortunately, there is no 
competent medical evidence to show such a relationship.  

The service medical records show that the veteran was treated 
on two occasions for knee pain.  There is no record that his 
pain extended into either calf.  These records are absent for 
any evidence or diagnosis of peripheral vascular disease, and 
the discharge examination found that the veteran was normal.  

The first post service medical records to show treatment for 
peripheral vascular disease are the 1999 records pertaining 
to the veteran's injury and amputations.  These records do 
not relate the peripheral vascular disease to service.  The 
veteran has testified that he was treated for a hematoma 
after service, which he believes was related to his 
peripheral vascular disease.  He testified in his first 
hearing that the treatment was received just after discharge 
in 1976, and in the second hearing he said the treatment was 
in 1977.  In fact, the records submitted by the veteran show 
that he developed a hematoma following an injury aboard a 
ship while working in a shipyard in 1978, which was nearly 
two years after his discharge.  None of the records 
pertaining to the treatment for the hematoma relate attribute 
it to peripheral vascular disease or note that the veteran 
had poor circulation.  

The veteran believes that the leg pains he experienced in 
service, which lay statements have confirmed existed, were 
early symptoms of his peripheral vascular disease.  While the 
veteran is capable of testifying as to his leg pain, he is 
not a physician, and he is not qualified to express a medical 
opinion as to such a relationship.  Espiritu v. Derwinski, 2 
Vet .App. 492, 495 (1992).  The only qualified medical 
opinion regarding such a relationship is the one the veteran 
obtained from his own doctor, S.F.  This doctor opined that 
there was not enough information in the records to make a 
definitive assessment of previous peripheral vascular 
disease.  Therefore, the preponderance of the evidence is 
against a finding that the veteran's peripheral vascular 
disease is related to active service, and as a result 
entitlement to service connection is not established.  
38 U.S.C.A. §§ 1110, 1131, 5107.  

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for bilateral below the 
knee amputations secondary to peripheral vascular disease is 
denied. 



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


